Exhibit 21 NATIONAL HOLDINGS CORPORATION September 30, 2014 The following is a list of subsidiaries of the company as of September 30, 2014, omitting subsidiaries which, considered in the aggregate, would not constitute a significant subsidiary. Subsidiary Name State of Incorporation Percentage of Voting Securities Owned National Securities Corporation Washington 100% National Asset Management, Inc. Washington 100% National Insurance Corporation Washington 100% Gilman Ciocia, Inc. Delaware 100% Critical Advisors, LLC Virginia Critical Investors, LLC Virginia vFinance Investments Holdings, Inc. Florida vFinance Executive Services, Inc. Florida vFinance Holdings, Inc. Florida vFinance Investments, Inc. Florida 100% owned by vFinance, Inc. 100% owned by vFinance Investment Holdings, Inc.
